Bloodworth, J.
1. The alleged newly discovered evidence is cumulative and impeaching in its character, and is not such evidence as would probably produce a different result upon another trial of the case.
*631Decided April 13, 1921.
Indictment for possessing liquor; from Randolph superior court — Judge Worrill. November 29, 1920.
Charles W. Worrill, for plaintiff in error.
B. T. Castellow, solicitor-general, B. B. Arnold, contra.
2. JSTo error of law was committed upon the trial; the evidence supports the verdict, and the motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, G. J., and Mike, J., concur.